       Case 8-20-70948-reg               Doc 66-4         Filed 01/12/21   Entered 01/12/21 11:55:52




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
In re:                                                                Case No. 20-70948-REG
                                                                      Chapter 7
SHERYL STARK,

                                      Debtor.

-------------------------------------------------------------X



ORDER AUTHORIZING THE CHAPTER 7 TRUSTEE TO RETAIN BK GLOBAL REAL
      ESTATE SERVICES, LLC AND AGNELLI NEW JERSEY RE, LLC AS
 BROKER/LISTING AGENT FOR THE SALE OF THE DEBTOR’S REAL PROPERTY



         Upon the application (the “Application”), of Robert L. Pryor, the Chapter 7 trustee (the

“Trustee”) of the above-captioned Chapter 7 estate (the “Estate”) seeking an order authorizing

the retention of BK Global Real Estate Services, LLC (“BKRES”) and Agnelli New Jersey Re,

LLC (“Listing Agent”), to sell the Debtor’s Real Property located at 175 Burton Lane, Lawrence

New York 11559 pursuant to section 327 of Title 11, United States Code (the “Bankruptcy

Code”); and upon the Affidavit of James Macchio, licensed real estate agent employed by

Listing Agent in support of the Application; and upon the Declaration in Support of Patrick

Butler on behalf of BKRES and the exhibit annexed thereto; and neither BKRES nor Listing

Agent represent nor hold any interest adverse to the Trustee or Debtor’s estate in the matter in

which it is to be retained; and both BKRES and Listing Agent being disinterested persons as

defined in the Bankruptcy Code; and BKRES and Listing Agent’s employment being necessary

and in the best interest of the estate herein; and notice of this Application being adequate and

proper under the circumstances; and after due deliberation and sufficient cause appearing

therefor it is hereby:
      Case 8-20-70948-reg         Doc 66-4      Filed 01/12/21      Entered 01/12/21 11:55:52




        ORDERED, that the Application be and is hereby GRANTED; and it is further

        ORDERED, that the Trustee is authorized to retain and compensate BKRES and Listing

Agent to provide the necessary professional assistance and representation required by the

Trustee to fulfill the Trustee’s duties pursuant to 11 U.S.C. §704 in order to market and sell the

Debtor’s Real Property, pursuant to 11 U.S.C. §327, and Rules 2014 and 2016 of the Federal

Rules of Bankruptcy Procedure, in accordance with the terms and conditions set forth in the

BKRES Broker Agreement and this Order; and it is further

        ORDERED, that the Trustee is authorized to enter into the BKRES Listing Agreement,

annexed as Exhibit “A” to the Application with the Effective Date to be the date of the entry of

this Order; and it is further

        ORDERED, that all fees and reimbursement of expenses to BKRES and Listing Agent

shall be subject to proper application and order of this court; and it is further

        ORDERED, that, under no circumstance, shall either the Trustee nor the Estate be

obligated to compensate BKRES or Listing Agent and neither BKRES nor Listing Agent shall

have any claim against the Estate for any unpaid amounts for which BKRES and Listing Agent,

its agents or assigns and anyone claiming by, through or under either of them, may have and

BKRES and Listing Agent’s only recourse for recovering will be to the secured creditor such

that the Estate shall have no liability for any such claim; and it is further

        ORDERED, that neither the Trustee nor the Estate shall be responsible for any closing

costs, fees or other costs associated with the sale of the Property; and it is further

        ORDERED, that in the event of any sale of the Property by BKRES or the Listing

Agent the Trustee will receive not less than $150,000 at the closing on the sale of the Property;
      Case 8-20-70948-reg        Doc 66-4     Filed 01/12/21   Entered 01/12/21 11:55:52




and it is further

        ORDERED, that the Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation of this Order.




NO OBJECTION



_______________________________
Office of the United States Trustee
